DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on July 14, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 10, and 17, has canceled claim 7 and has newly added claim 21.  
Claims 1-6, and 8-21 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6, 8-9, 10-16, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the explicitly statement of the “first layer of material creates a first stress within the optical device that counteracts a second stress within the optical device created by the second layer of material”, recited in claims 1, 10 and 17.  Claims 1, 10 and 17 have been amended to include the phrase “first layer material … extending around a back portion of the substrate” and the phrase “forming a first layer of material over a front surface and a back portion of a substrate” respectively.  If the first layer of material creates a first stress that counteracts a second stress created by the second layer of material then by having additional first layer of material that is extended around a back portion of the substrate or forming on a back portion of the substrate will create imbalanced stress to the optical device that causes the optical device claimed not in the best mode.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Sawyer et al (US 2017/0176654 A1) in view of the patent issued to Schaefer (PN. 6,921,177), US patent application publication by Kner et al (US 2001/0134552 A1) and US patent application publication by Setoguchi (US 2007/0211358 A1).
Claim 1 has been amended to necessitate the new grounds of rejections.  
Sawyer et al teaches an optical apparatus that is comprising a mirror serves as the optical device that is comprised of a substrate (20, Figure 1), a stress-compensation stack (30) serves as the first layer of material over the substrate and a spectral stack (40) serves as the second layer of material comprising an optical coating (such as the reflector or reflective layer, 60), over the first layer of material.  Sawyer et al teaches that the first layer or the stress-compensation stack creates a first stress within the optical device that counteracts a second stress within the optical device created by the second layer of material, (please see paragraph [0045]).  
Sawyer et al further teaches that the mirror or the optical device further comprises a third layer of material such as an interface-adhesion layer positioned between the substrate and the first layer of material or the stress-compensation layer, (please see paragraphs [0045]).  The third layer of the material or the interface-adhesion layer may comprise nickel-chromium (Ni-Cr, please see paragraph [0048]).  
Claim 1 also includes the phrase “a surface of the third layer on which the first layer is applied is polished”.  Schaefer in the same field of endeavor teaches a mirror that is comprised of a finish layer (16, Figure 3) that is a nickel-chromium layer, (please see column 3, lines 17-20) polished, (please see column 3, lines 26-50).  It would then have been obvious to apply the teachings of Schaefer to make the surface of the third layer of Sawyer et al, on which the first layer is applied, be polished for the benefit of making the mirror with high precision.  
Claim 1 further includes a phrase “a substrate having a concave shape with a non-uniform thickness that tapers out from a center of the substrate”.   These references do not teach explicitly that the substrate of the mirror having concave shape with non-uniform thickness as claimed.  However concave mirror is commonly known in the art as demonstrated by the teachings of Kner et al wherein a concave mirror having a non-uniform thickness that tapers out from a center of the mirror, (please see Figure 2C, and paragraph [0035]).  It would then have been obvious to apply the teachings of Kner et al to modify the mirror of Sawyer et al to make the substrate having a concave shape with a non-uniform thickness that tapers out from a center of the substrate for the benefit to make the mirror a concave mirror.  
Claim 1 has been amended to include the phrase “first layer of material over the substrate and extending around a back portion of the substrate”.  This feature has been rejected under 35 USC 112, first paragraph, for the reasons stated above.   Setoguchi in the same field of endeavor teaches to provide a correction coating (13, Figure 1) that is provided at back portion of a substrate (11) that may compensate the stress created by a mirror coating (12) on the front side of the substrate, (please see paragraphs [0020] and [0028]).  It would then have been obvious to one skilled in the art to apply the teachings of Setoguchi to make the first layer of material to around the back portion of the substrate for the benefit of providing certain stress to add to the optical device for the benefit of allowing the total stress of the optical device may be adjusted.  

With regard to claim 6, Sawyer et al teaches that the optical device comprises a mirror and the optical coating comprises a reflective layer or reflective coating (60).  
With regard to claim 9, as shown in paragraphs [0054] and [0055], Sawyer et al teaches that the second layer of material or the spectral stack creates a stress of –Ss wherein the negative sign indicates that the stress may be a compressive stress within the optical device and the first layer of material or stress-compensation stack creates a stress of Sc wherein the positive sign indicates that stress may be a tensile stress within the optical device.  Sawyer et al teaches that the compressive stress is counteracted by the tensile stress, (please see Equation (3)).  

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al, Schaefer, Kner et al and Setoguchi as applied to claim 1 above and further in view of the US patent application publication by Hartig (US 2005/0008852 A1).
The mirror taught by Sawyer et al in combination with the teachings of Schaefer, Kner et al and Setoguchi as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 2, Sawyer et al does not teach explicitly that the first layer of material or the stress-compensation stack comprises one of the materials claimed.  Hartig in the same field of endeavor teaches an optical coating wherein a stress-reducing layer (80 or 180) may be provided with the layer comprises nickel-chromium compound, (please see paragraph [0059]).  It would then have been obvious to one skilled in the art to apply the teachings of Hartig to use art well-known nickel-chromium compound as the stress-reducing layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With regard to claim 3, Hartig teaches that the stress-reducing layer may have a thickness of about 20 Angstrom that is less than 50 m, (please see paragraph [0060]).  Sawyer et al teaches that the second layer of material or the spectral stack consisting the reflective layer may have thickness of 25 nm to 500 nm that is less than 50 m, (please see paragraph [0049] of Sawyer et al).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al, Schaefer, Kner et al and Setoguchi as applied to claim 1 above and further in view of the US patent issued to Wang (PN. 10,502,965) and US patent application publication by Hamamoto et al (US 2014/0329174 A1).  
The mirror taught by Sawyer et al in combination with the teachings of Schaefer, Kner et al and Setoguchi as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 5, Sawyer et al teaches that the surface of the substrate would be polished but it does not teach explicitly that the surface has surface roughness of about 80 Angstroms root means square.  Wang in the same field of endeavor teaches a mirror with a substrate (21 or 31, Figure 3) that comprises aluminum wherein the surface of the substrate is polished to have certain surface roughness.  As shown in Figures 9 and 10, Wang teaches that the surface roughness of the substrate in relating to the transmission and the scattering loss of the mirror.  It is within general level of skill in the art at time of the invention to motivate one skilled Hamamoto et al in the same field of endeavor teaches a mirror comprises a multilayer reflective film wherein the surface of the multilayer reflective film has a surface roughness of about 1.3 nm or 13 Angstroms, (please see paragraph [0112]).  It would then have been obvious to one skilled in the art to apply the teachings of Hamamoto et al to make the second layer of material or the spectral stack to have a surface roughness of about 13 Angstroms for the benefit of making the mirror to have the desired reflectance.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al, Schaefer, Kner et al and Setoguchi as applied to claim 1 above and further in view of the US patent application publication by Matsumoto et al (US 2009/0252977 A1).  
Claim 8 has been amended to necessitate the new ground of the rejection.  
The mirror taught by Sawyer et al in combination with the teachings of Schaefer and Kner et al and Setoguchi as described in claim 1 above has met all the limitations of the claims.  
With regard to amended claim 8, these references do not teach explicitly that the each of the first layer and the second layer has a non-uniform thickness.  Matsumoto et al in the same field of endeavor teaches a multilayer reflector wherein the layers in the reflector may comprise non-uniform thickness, (please see Figure 1A).  It would then have been obvious to apply the Matsumoto et al to alternatively make the first and second layers of the mirror to have a non-uniform thickness as an alternative design for the mirror.  


Claim 10, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Sawyer et al (US 2017/0176654 A1) in view of the US patent issued to Schaefer (PN. 6,921,166), the US patent application publication by Micotto et al (US 2007/0188610 A1), US patent application publication by Kner et al (US 2011/0134552 A1) and Setoguchi (US 2007/0211358 A1).  
Claim 10 has been amended to necessitate the new grounds of rejection.  
Sawyer et al teaches a mirror serves as the optical device that is comprised of a substrate (20, Figure 1), a stress-compensation stack (30) serves as the first layer of material over the substrate and a spectral stack (40) serves as the second layer of material comprising an optical coating (such as the reflector or reflective layer, 60), over the first layer of material.  Sawyer et al teaches that the first layer or the stress-compensation stack creates a first stress within the optical device that counteracts a second stress within the optical device created by the second layer of material, (please see paragraph [0045]).  
This reference has met all the limitations.  It however does not teach a system that is comprised a plurality of the optical devices or the mirrors.  Micotto et al in the same field of endeavor teaches a remote-sensing via a system that is comprised of a plurality of telescopes (101.1 to 101.N, Figure 1) wherein each of the telescopes comprises primary mirror (315, Figure 3) and secondary mirror (317).  It would then have been obvious to one skilled in the art to apply the teachings Micotto et al to utilize the mirror with stress-compensation reflective coating Sawyer et al as the mirror coating for the primary and/or secondary mirrors for the benefit of allowing the mirrors not to be distorted by the stress of the mirror coating.  
Sawyer et al further teaches that the mirror or the optical device further comprises a third layer of material such as an interface-adhesion layer positioned between the substrate and the first layer of material or the stress-compensation layer, (please see paragraphs [0045]).  The third layer of the material or the interface-adhesion layer may comprise nickel-chromium (Ni-Cr, please see paragraph [0048]).  
Claim 10 also includes the phrase “a surface of the third layer on which the first layer is applied is polished”.  Schaefer in the same field of endeavor teaches a mirror that is comprised of a finish layer (16, Figure 3) that is a nickel-chromium layer, (please see column 3, lines 17-20) with a surface (17) on which an additional layer (21) is applied, that is polished, (please see column 3, lines 26-50).  It would then have been obvious to apply the teachings of Schaefer to make the surface of the third layer of Sawyer et al, on which the first layer is applied, be polished for the benefit of making the mirror with high precision.  
Claim 10 further includes the phrase “a substrate having a concave shape with a non-uniform thickness that tapers out from a center of the substrate”.  
These references do not teach explicitly that the substrate of the mirror having concave shape with non-uniform thickness as claimed.  However concave mirror is commonly known in the art as demonstrated by the teachings of Kner et al wherein a concave mirror having a non-uniform thickness that tapers out from a center of the mirror, (please see Figure 2C, and paragraph [0035]).  It would then have been obvious to apply the teachings of Kner et al to modify the mirror of Sawyer et al to make the substrate having a concave shape with a non-
Claim 10 has been amended to include the phrase “first layer of material over the substrate and extending around a back portion of the substrate”.  This feature has been rejected under 35 USC 112, first paragraph, for the reasons stated above.   Setoguchi in the same field of endeavor teaches to provide a correction coating (13, Figure 1) that is provided at back portion of a substrate (11) that may compensate the stress created by a mirror coating (12) on the front side of the substrate, (please see paragraphs [0020] and [0028]).  It would then have been obvious to one skilled in the art to apply the teachings of Setoguchi to make the first layer of material to around the back portion of the substrate for the benefit of providing certain stress to add to the optical device for the benefit of allowing the total stress of the optical device may be adjusted.  

With regard to claim 13, Sawyer et al teaches that the substrate (20) may comprise an aluminum having a smoothed outer surface, (please see paragraph [0046] and [0070]) and the optical device further comprises a third layer of material such as an adhesion layer located over the smoothed outer surface of the substrate, (please see paragraph [0045]).  
With regard to claim 16, Micotto et al teaches that the system further comprises a detector (320, Figure 3, 410.1 to 410.K, Figure 4) configured to receive and measure (detector implicitly has measuring function) at least a portion of an incoming optical beam and image processor (450, Figure 4) configured to generate one or more image based on output of the detector.  The optical devices are configured to direct at least the portion of the incoming optical beam to the detector and the optical device includes a first mirror (315, Figure 3) configured to .  

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al,  Schaefer,  Micotto et al, Kner et al and Setoguchi as applied to claim 10 and further in view of the US patent application publication by Hartig (US 2005/0008852 A1).
Claim 11 has been amended to necessitate the new ground of rejection.  
The mirror taught by Sawyer et al in combination with the teachings of Schaefer, Micotto et al, Kner et al and Setoguchi as described in claim 10 above has met all the limitations of the claims.  
With regard to claim 11, Sawyer et al however does not teach explicitly that the first layer of material or the stress-compensation stack comprises one of the materials claimed.  Hartig in the same field of endeavor teaches an optical coating wherein a stress-reducing layer (80 or 180) may be provided with the layer comprises nickel-chromium compound, (please see paragraph [0059]).  It would then have been obvious to one skilled in the art to apply the teachings of Hartig to use art well-known nickel-chromium compound as the stress-reducing layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With regard to claim 12, Hartig teaches that the stress-reducing layer may have a thickness of about 20 Angstrom that is less than 50 m, (please see paragraph [0060]).  Sawyer et al teaches that the second layer of material or the spectral stack consisting the reflective layer m, (please see paragraph [0049] of Sawyer et al).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer, Schaefer, Micotto et al, Kner et al and Setoguchi as applied to claim 10 and further in view of the US patent issued to Wang (PN. 10,502,965) and US patent application publication by Hamamoto et al (US 2014/0329174 A1).  
The mirror taught by Sawyer et al in combination with the teachings of Schaefer and Micotto et al, Kner et al and Setoguchi as described in claim 10 above has met all the limitations of the claims.  
With regard to claim 14, Sawyer et al teaches that the surface of the substrate would be polished but it does not teach explicitly that the surface has surface roughness of about 80 Angstroms root means square.  Wang in the same field of endeavor teaches a mirror with a substrate (21 or 31, Figure 3) that comprises aluminum wherein the surface of the substrate is polished to have certain surface roughness.  As shown in Figures 9 and 10, Wang teaches that the surface roughness of the substrate in relating to the transmission and the scattering loss of the mirror.  It is within general level of skill in the art at time of the invention to motivate one skilled in the art would by taking the teachings of the Wang concerning the surface roughness of the substrate design the surface roughness of the substrate to be about 8 nm or 80 angstroms, in order for the mirror to have the selected transmission and scattering loss to meet the specific application requirement.  These references also do not teach explicitly that the outer surface of the second layer of material or the spectral stack to have a claimed surface roughness.  Hamamoto et al in the same field of endeavor teaches a mirror comprises a multilayer reflective .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Sawyer et al (US 2017/0176654 A1) in view of the patent issued to Schaefer (PN. 6,921,177), US patent application publication by Kner et al (US 2011/0134552 A1) and US patent application publication by Setoguchi (US 2007/0211358 A1). 
Claim 10 has been amended to necessitate the new grounds of rejection.  
Sawyer et al teaches a mirror serves as the optical device that is comprised of a substrate (20, Figure 1), a stress-compensation stack (30) serves as the first layer of material over the substrate and a spectral stack (40) serves as the second layer of material comprising an optical coating (such as the reflector or reflective layer, 60), over the first layer of material.  Sawyer et al teaches that the first layer or the stress-compensation stack creates a first stress within the optical device that counteracts a second stress within the optical device created by the second layer of material, (please see paragraph [0045]).  
This reference has met all the limitations of the claim with the exception that it does not teach explicitly about a system comprises a plurality of the optical devices or the mirrors.  However such modification is considered obvious to one skilled in the art since it requires only 
Sawyer et al further teaches that the mirror or the optical device further comprises a third layer of material such as an interface-adhesion layer positioned between the substrate and the first layer of material or the stress-compensation layer, (please see paragraphs [0045]).  The third layer of the material or the interface-adhesion layer may comprise nickel-chromium (Ni-Cr, please see paragraph [0048]).  
Claim 10 further includes the phrase “a surface of the third layer on which the first layer is applied is polished”.  Schaefer in the same field of endeavor teaches a mirror that is comprised of a finish layer (16, Figure 3) that is a nickel-chromium layer, (please see column 3, lines 17-20) with a surface (17) on which an additional layer (21) is applied, that is polished, (please see column 3, lines 26-50).  It would then have been obvious to apply the teachings of Schaefer to make the surface of the third layer of Sawyer et al, on which the first layer is applied, be polished for the benefit of making the mirror with high precision.  
Claim 10 further includes the phrase “a substrate having a concave shape with a non-uniform thickness that tapers out from a center of the substrate”.  
These references do not teach explicitly that the substrate of the mirror having concave shape with non-uniform thickness as claimed.  However concave mirror is commonly known in the art as demonstrated by the teachings of Kner et al wherein a concave mirror having a non-uniform thickness that tapers out from a center of the mirror, (please see Figure 2C, and paragraph [0035]).  It would then have been obvious to apply the teachings of Kner et al to modify the mirror of Sawyer et al to make the substrate having a concave shape with a non-
Claim 10 has been amended to include the phrase “first layer of material over the substrate and extending around a back portion of the substrate”.  This feature has been rejected under 35 USC 112, first paragraph, for the reasons stated above.   Setoguchi in the same field of endeavor teaches to provide a correction coating (13, Figure 1) that is provided at back portion of a substrate (11) that may compensate the stress created by a mirror coating (12) on the front side of the substrate, (please see paragraphs [0020] and [0028]).  It would then have been obvious to one skilled in the art to apply the teachings of Setoguchi to make the first layer of material to around the back portion of the substrate for the benefit of providing certain stress to add to the optical device for the benefit of allowing the total stress of the optical device may be adjusted.  


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al, Schaefer, Kner et al and Setoguchi as applied to claim 10 and further in view of the US patent issued to Wang (PN. 10,502,965).  
The mirror taught by Sawyer et al in combination with teachings of Schaefer, Kner et al and Setoguchi as described in claim 10 above has met all the limitations of the claims.  
With regard to claim 15, these references do not teach that the system comprises the claimed elements.  Wang teaches a high efficiency beam expander (10, Figure 2) that is comprised of a high-energy laser (50) configure to generate an optical bream (40), and a beam expander (10) configured to expand the optical beam and output the expanded optical beam wherein the beam expander includes a secondary mirror (20) and a primary mirror (30).  In light .  

Claim 17, 18, and 20 and newly added claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Sawyer et al (US 2017/0176654 A1) in view of the patent issued to Schaefer (PN. 6,921,177), US patent application publication by Kner et al (US 2011/0134552 A1) and US patent application publication by Setoguchi (US 2007/0211358 A1).
Claim 17 has been amended to necessitate the new ground of rejection.  
 Sawyer et al teaches a mirror that implicitly includes the method for forming the mirror wherein the method comprises a step of forming a stress-compensation stack (30, Figure 1) serves as the first layer of material over a substrate (20) of an optical device such as the mirror, (10, Figure 1), and step of forming a spectral stack (40) serves as the second layer of material comprising an optical coating or reflective layer (60) over the first layer of material wherein the first layer or the stress-compensation stack creates a first stress within the optical device or the mirror that counteracts a second stress within the optical device created by the second layer of the material or the spectral stack, (please see paragraphs [0045] to [0047]).  
Sawyer et al further teaches explicitly that an adhesion layer may be formed or disposed between the substrate (20) and the stress-compensation stack (30) or the first layer of material, (please see paragraph [0045]).  Sawyer also teaches that the adhesion layers may be provided by 
Claim 17 further includes the phrase “a polished surface of the third layer of material”.  Schaefer in the same field of endeavor teaches a mirror that is comprised of a finish layer (16, Figure 3) that is a nickel-chromium layer, (please see column 3, lines 17-20) with a surface (17) on which an additional layer (21) is applied, that is polished, (please see column 3, lines 26-50).  It would then have been obvious to apply the teachings of Schaefer to make the surface of the third layer of Sawyer et al, on which the first layer is applied, be polished for the benefit of making the mirror with high precision.  
Claim 17 also includes the phrase “a substrate having a concave shape with a non-uniform thickness that tapers out from a center of the substrate”.  
These references do not teach explicitly that the substrate of the mirror having concave shape with non-uniform thickness as claimed.  However concave mirror is commonly known in the art as demonstrated by the teachings of Kner et al wherein a concave mirror having a non-uniform thickness that tapers out from a center of the mirror, (please see Figure 2C, and paragraph [0035]).  It would then have been obvious to apply the teachings of Kner et al to modify the mirror of Sawyer et al to make the substrate having a concave shape with a non-uniform thickness that tapers out from a center of the substrate for the benefit to make the mirror a concave mirror.  
Claim 17 has been amended to include the phrase “first layer of material over a front surface and a back portion of a substrate”.  This feature has been rejected under 35 USC 112, first paragraph, for the reasons stated above.   Setoguchi in the same field of endeavor teaches to provide a correction coating (13, Figure 1) that is provided at back portion of a substrate (11) that Setoguchi to make the first layer of material to around the back portion of the substrate for the benefit of providing certain stress to add to the optical device for the benefit of allowing the total stress of the optical device may be adjusted.  

With regard to claim 18, Sawyer et al teaches that the method further comprises the step of smoothing an outer surface of the substrate by performing a diamond point turning process, (please see paragraph [0070]).  
With regard to claim 20, as shown in paragraphs [0054] and [0055], Sawyer et al teaches that the second layer of material or the spectral stack creates a stress of –Ss wherein the negative sign indicates that the stress may be a compressive stress within the optical device and the first layer of material or stress-compensation stack creates a stress of Sc wherein the positive sign indicates that stress may be a tensile stress within the optical device.  Sawyer et al teaches that the compressive stress is counteracted by the tensile stress, (please see Equation (3)).  
With regard to newly added claim 21, these references do not teach explicitly that each of the first layer and the second layer has a non-uniform thickness.  However the instant application fails to teach the criticality of having non-uniform thickness for the first and second layers would overcome any problems since the instant application specifically teaches that the first layer and the second layer may have either uniform or non-uniform thickness, (please paragraphs [0025] and [0028] of the instant application specification).  Such modifications would then have been obvious design to one skilled in the art.  

Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al, Schaefer, Kner et al and Setoguchi as applied to claim 17 above and further in view of US patent application publication by Schulte et al (US 2008/0316500 A1).
 The stress-compensating mirror with the method of forming the mirror taught by Sawyer et al in combination with teachings of Schaefer, Kner et al and Setoguchi as described in claim 17 above has met all the limitations of the claim. 
With regard to claim 19, Sawyer et al teaches that an interface-adhesion layer, serves as the third layer of material, may be formed over the substrate, (please see paragraph [0045]).  Schaefer teaches that the surface (17, Figure 3) of the nickel-chromium layer is polished but  these references however do not teach explicitly to polish the third layer of material by performing a magneto-rheological finishing (MRF) process.  Schulte et al in the same field of endeavor teaches magneto-rheological figuring or finishing process is one of art well-known processes for finishing optical surface, (please see paragraph [0023]).  It would then have been obvious to one skilled in the art to apply the teachings of Schulte et al to use art well-known magneto-rheological finishing (MRF) process to facilitate the polishing of the surface of the third layer of nickel chromium layer for the benefit of ensuring the surface of the third layer has a desired smoothness using an art well-known polishing process.  
Sawyer et al teaches that the first layer of material or the stress-compensating stack (30) is formed over the polished third layer of the material.  

Response to Arguments
Applicant's arguments filed on July 14, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to amendment to the claims that have been fully addressed in the reasons for rejection set forth above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872